Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	This communication is responsive to the Amendment filed 5/31/2022.
2.	Claims 2-46 are pending in this application. Claims 2, 17 and 18 are independent claims. In the instant Amendment, claims 19-46 were added.
3.	Claims 2-46 are allowed.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest an electronic device with a touch-sensitive display: displaying an application view of a first application on the touch-sensitive display; while displaying the application view of the first application on the touch-sensitive display, detecting a first touch gesture that includes movement of a first contact on the touch- sensitive display in a first direction; in response to detecting the first touch gesture, entering an application view selection mode that includes concurrently displaying, on the touch-sensitive display: a first portion of the application view of the first application; and representations of a plurality of applications including a representation of a second application that is different from the first application and a representation of a third application that is different from the second application and the first application; while the electronic device is in the application view selection mode, detecting a second touch gesture that includes movement of a second contact on the touch-sensitive display; and in response to detecting the second touch gesture, scrolling the representations of the plurality of applications.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Park et al (US 8,713,469).

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174